ALLOWABILITY NOTICE

Examiner’s Comment
Applicant’s amendments to the claims filed 10 March 2021 overcome the previous claim objections and 112(b) rejections. 
Applicant’s arguments filed 10 March 2021 addressing the amendments to claim 39 stating “This is respectfully not shown in Copeland where the alleged annular surface (annotated Fig. 1 of Copeland shown in page 8 of the office action) is in contact with the alleged shoulder” have been fully considered. The Office acknowledges that there is no basis for the identified “annular surface” to satisfy both of “spaced from the shoulder of the second section of the bearing housing in the unworn state” and “becomes in abutment against a shoulder defined by a second section of the bearing housing [in a worn state]”. The previous corresponding rejection is withdrawn.

Claim 39 is allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art neither anticipates nor renders obvious the combination of limitations that includes “wearing the wearable nose from an unworn state with the movements of the bearing relative to the bearing housing until the wearable nose reaches a worn state in which an annular surface of a piston ring from which the wearable nose protrudes becomes in abutment against a shoulder defined by a second section of the bearing housing, the annular surface of the piston ring is spaced from the shoulder of the second section of the bearing housing in the unworn state” (claim 39).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745